Opinion by
Mr. Chief Justice Moore.
It is contended that the complaint fails to show any legal right on the part of the plaintiffs to maintain this suit, for which reason theiro primary pleading does not state facts sufficient to entitle them to equitable interference, and that an error was committed in receiving any evidence on their part, to the introduction of all of which objections were made on that ground and exceptions saved.
1. It will be remembered that the restrictions imposed by the Overlook Land Company upon each grant of real property in Overlook Addition, except as to lots set apart for business purposes, provided that a violation of any of the covenants contained in the deeds should work a forfeiture of the estate of the grantee, his heirs or assigns, in or to the premises. It will thus be seen that the corporation reserved to itself a possible reversionary interest in the several lots conveyed, whereby the conditional estate granted might become forfeited for a violation of any of the restrictions pre*551scribed. Such provision in the deeds was only a partial restraint, incident to a transfer of the title to real property, and is valid: Seeck v. Jakel, 71 Or. 35 (141 Pac. 211).
2. Covenants relating to a subject matter not in esse, as for the building of a fence or the erection of a structure upon designated real property, are personal, and do not run with the land so as to bind assignees, unless they are expressly named in the deed: Brown v. Southern Pacific Co., 36 Or. 128 (58 Pac. 1104, 78 Am. St. Rep. 761, 47 L. R. A. 409); Hisey v. Presbyterian Church, 130 Mo. App. 566 (109 S. W. 60).
3. Regulations and limitations placed upon the use of real property obtained their binding force and efficiency from the right which every owner of the fee has reasonably to regulate the manner of how the premises, when conveyed by him, shall be occupied, the kind and value of the structures to be erected, or the buildings to be placed thereon, and their location with respect to exterior or other lines.
4. When land is granted subject to such restrictions, the grantee, who had knowledge thereof before accepting a conveyance of the title to the premises, cannot equitably repudiate the restrictions, or refuse to comply with or fulfill them. A purchaser of real property subject to such limitations, if he secured the title with knowledge of the restrictions thus imposed, is bound thereby, and it would be unjust for him to trench upon or ignore the covenants and conditions which his immediate grantors assumed with respect to the premises: Whitney v. Union Ry. Co., 11 Gray (Mass.), 359 (71 Am. Dec. 715); Parker v. Nightingale, 6 Allen (Mass.), 341 (83 Am. Dec. 632).
Though the restrictions herein provide “that any violation of such covenants, or either of them, shall *552work a forfeiture of the estate of the said grantee, ——. heirs or assigns, in and to said premises,” it is unnecessary to consider the nature of the covenant, for the testimony establishes the fact that, when negotiating for a purchase of a part of lot 9 in block E in Overlook Addition, the defendant was informed by Mrs. Nelson, the then part owner of the premises, of the restrictions imposed thereon by the original grantor. This covenant grants a conditional estate, in the nature of a negative easement, whereby each grantee who secured a title to any land in Overlook Addition with knowledge of the limitations prescribed became seised of a servient estate as to his own premises, and also the owner of a dominant estate in all other lots the deeds to which contained such conditions: Silberman v. Uhrlaub, 116 App. Div. 869 (102 N. Y. Supp. 299); Landsberg v. Rosenwasser, 124 App. Div. 559 (108 N. Y. Supp. 929).
5. The covenant in each deed executed by the corporation was made in pursuance of a general scheme adopted by it for the purpose of preserving the addition as desirable residence property. The restriction created an equitable servitude which must be regarded as of value to the whole property. It was inserted in the deeds for the benefit of those who became owners of separate parcels, and is binding in equity on a grantee of any portion of the premises who secured a title thereto with knowledge of such restriction: Boyden v. Roberts, 131 Wis. 659 (111 N. W. 701).
6. Courts of equity will enforce, by injunction, negative covenants and clauses in deeds, restricting the use of real estate, though such conditions do not, in law, constitute easements or covenants running with the land: Robinson v. Edgell, 57 W. Va. 157 (49 S. E. 1027).
*553These restrictions, in the case at bar, prohibit each owner of real property so conveyed from violating the limitations pnt npon his premises, because a breach thereof would or might affect the dominant estate therein of some or all other owners of lots. Since his land is subjected to the burdens incident to a servient estate in the premises, he has the corresponding advantage of enforcing in equity his rights in and to the dominant estate as to all other real property the owners of which obtained their title with knowledge of the covenant, and he may prevent any infringement that would or might affect his land.
7. The rule prevails in this state that, when the creation or maintenance of a public nuisance would specially injure a private party in a manner distinct from that suffered by the public, he may maintain a suit to restrain its continuance: Parrish v. Stephens, 1 Or. 74; Luhrs v. Sturtevant, 10 Or. 170; Walts v. Foster, 12 Or. 247 (7 Pac. 24); Esson v. Wattier, 25 Or. 7 (34 Pac. 756); Blagen v. Smith, 34 Or. 394 (56 Pac. 292, 44 L. R. A. 522); Van Buskirk v. Bond, 52 Or. 234 (96 Pac. 1103); Moore v. Fowler, 58 Or. 292 (114 Pac. 472); Bernard v. Willamette Box & L. Co., 64 Or. 223 (129 Pac. 1039). The obstruction of a highway is a public nuisance constituting a misdemeanor, and, npon a conviction for a violation thereof, the party so found guilty may be punished: Section 2210, L. O. L. In such case, whether the state or a private party who has sustained a special injury prosecute the action for an infringement of the public right is unimportant, for the principal relief sought in either instance is identical. Other illustrations might be cited where the misapplication of public funds have been enjoined at the suit of a private party, in which case the state also could haye obtained the sarae relief, *554In the case at bar, however, a suit by the Overlook Land Company against one of its grantees of real property in Overlook Addition to have a forfeiture decreed for an alleged breach of the covenant would essentially differ from a suit by one or more of the owners of lots in such addition who, by reason of their dominant estate, seek to enjoin a violation of such restrictions by the owners of other lots, though each suit might be predicated upon an allegation of the same facts.
8. The rights and remedies of the original grantor and of its immediate or intermediate grantees of such lots not being similar, it was unnecessary to join them as parties plaintiff, or to aver that they had been specially injured, or that the Overlook Land Company, upon request, refused to become a party, in order to authorize an owner of a lot in such addition to protect, his right in maintaining the uniformity of the location and the value of residences to be erected upon the premises: Parker v. Nightingale, 6 Allen (Mass.), 341 (83 Am. Dec. 632).
In Sharp v. Ropes, 110 Mass. 381, 385, Mr. Justice Ames, in discussing this subject, says :
“It is undoubtedly true, and has often been decided, that where a tract of land is subdivided into lots, and those lots are conveyed to separate purchasers, subject to conditions that are of a nature to operate as inducements to the purchase, and to give to each purchaser the benefit of a general plan of building or occupation, so that each shall have attached to his own lot a right in the nature of an easement or incorporeal hereditament in the lots of the others, a right is thereby acquired by each grantee which he may enforce against any other grantee.”
To the same effect, see Hamlen v. Werner, 144 Mass. 396 (11 N. E. 684); Hills v. Metzenroth, 173 Mass. 423 (53 N. E. 890) Evans v. Foss, 194 Mass. 513 (80 N. E. *555587, 11 Ann. Cas. 171, 9 L. R. A. (N. S.) 1039); Coughlin v. Barker, 46 Mo. App. 54; Boyden v. Roberts, 131 Wis. 659 (111 N. W. 701).
The plaintiffs herein are proper parties, and the averments of the complaint in respect to their right to maintain this suit are sufficient.
It is maintained that, since the Overlook Land Company conveyed lot 9 in block E in Overlook Addition to Hans Holmberg and his wife, granting the right to place on the premises two dwellings, each to be located with reference to the prescribed distance from the street lines, authority to change the restrictions was thereby reserved to the company, whereby the limitation was not binding upon it, for which reason the restrictions are not reciprocal or obligatory upon the defendant, and hence an error was committed in granting the relief prayed for in the complaint.
“A court of equity,” says Vice-Chancellor Stevens in Leaver v. Gorman, 73 N. J. Eq. 129 (67 Atl. 111), “will restrain the violation of a covenant entered into by a grantee restrictive of the use of lands conveyed, not only against the grantee covenantor, but against all subsequent purchasers having notice of the covenant, whether it run with the land or not. There is, however, this distinction: The original grantor in imposing the covenant upon the grantee either may or may not bind himself. If he does not bind himself, then his grantee, having no right of action against him, cannot pursue any other grantee to whom he may subsequently convey the whole or a part of the remaining lands.”
Building restrictions, however, must be construed so as to give effect to the intention of the parties: Hyman v. Tash (N. J. Ch.), 71 Atl. 742. An examination of some of the deeds executed by the Overlook Land Company of property in Overlook Addition, which convey*556anees were received in evidence, fails to show any covenant upon the part of that grantor whereby it expressly stipulated to bind itself. As the corporation is not a party to this suit, whatever may be said in this opinion in respect to its method of dealing with the real property cannot be binding upon it. A printed circular issued by its agents, offering for sale lots in such addition, refers to the street and other public improvements that had been made on the premises; the car service which had been secured; the scenery which the location afforded; and the restrictions which were to be imposed on each lot. Relying upon these representations, of which the corporation undoubtedly had notice, purchasers of lots in the addition secured a title thereto by deeds containing, with but few exceptions, the restrictions specified.
9. From a careful examination of all the testimony and from a consideration of all the circumstances attending the sale of lots we are satisfied that the covenants hereinbefore set forth were not personal to the corporation, but that it was bound thereby under the doctrine of an equitable estoppel, whereby each purchaser of real property in Overlook Addition, except in the business district, had the right to rely upon the restrictions, and can enforce them against all other purchasers, except such as have been mentioned, who secured a title to their premises with knowledge of the limitation imposed: Bimson v. Bultman, 3 App. Div. 198 (38 N. Y. Supp. 209).
It is argued that the 20-foot restriction with respect to the location of residences does not apply to lots that border upon a street in any other manner than a right angle, and, as the defendant’s real property abuts upon Melrose Drive at an acute angle, his part of a lot is exempt from the limitation. Several *557houses have been built slightly within the prescribed limits on lots, the fronts of which are rendered angular, and one deed executed by the corporation of a lot having such front provides that the dwelling to be erected thereon may be placed as near as 15 feet from the property line. It is stated in the briefs of the plaintiffs’ counsel that the lot, for the benefit of which the corporation pretended to confer authority upon the owners to erect a residence nearer than 20 feet from the street, has no building thereon, and that such attempted violation of the restriction was unknown to them until the trial of this cause.
10. From what has been said upon another point, it is believed that the corporation did not reserve the privilege, nor could it exercise authority, to change the general plan and scheme of the residences to be erected in the district set apart for that purpose. The testimony shows that, when this cause was tried, there had been erected in Overlook Addition 130 houses, 5 of which were nearer than 20 feet from the front line of the lot on which each was respectively placed. The defendant’s evidence shows several dwellings have been erected, each of which has been placed a few inches nearer the street line than prescribed. It appears, however, that these infringements upon the covenant were caused by errors of building contractors, who, in erecting dwellings, failed to locate the margins of the several streets. A few slight departures from the prescribed restrictions should not defeat the right of an owner of a dominant estate in the lots where the violations have occurred from enforcing the limitations as to other lots.
It is conceded that the restrictions with respect to the 20-foot limit do not apply to all the buildings erected on Maryland Avenue, on which highway the *558houses used for business purposes are located. It is necessary that goods, wares and merchandise should be kept for sale within reasonable distance from residence districts, and, complying with this requirement, it seems to have been mutually agreed by the residents of Overlook Addition that offices, shops and stores devoted to trade and business should be erected near the property line in order to accommodate the public. But, however this may be, the few departures on Maryland Avenue from the general plan ought not to defeat the entire scheme.
Many other alleged errors are assigned, but, deeming them unimportant, and believing this cause was correctly decided, the decree should be affirmed; and it is so ordered. Affirmed. Rehearing Denied.
Mr. Justice Burnett, Mr. Justice Eakin and Mr. Justice Benson concur. .